Saxe and Sullivan, JJ.,
dissent in a memorandum by Sullivan, J., as follows: The majority finds that the court’s supple*47mentary charge was unbalanced in violation of Allen v United States (164 US 492 [1896]) because it exerted improper pressure on the jurors to return a guilty verdict. I respectfully disagree.
Specifically, the majority holds that the court’s supplementary instructions failed to inform the jurors that, while they should be open to the views of other jurors, no juror should feel compelled to abandon his/her conscientiously held beliefs. Significantly, however, as part of the charge-in-chief, the court instructed the jury as follows:
“[T]here is a rule that says when you can’t change your mind during jury deliberations. You can change your mind during deliberations from an opinion you may have held[,] from an opinion you may have expressed, from an opinion you may have defended [,] even defended ardently. If somebody by virtue of logic, common sense and reliance on the record of this case can cause you to change a position you may have had, you cannot change your mind for a silly reason or a reason that you would be embarrassed about were it to become public. You can’t say it’s time to go. I’ve served as a juror. I’m finished. I’ll go along with what anybody says. I just got to get out of here. You can’t say I didn’t like what you said. I’m out of here.
“The point is before the foreperson announces the collective verdict of the 12 voting jurors it has to be the individual verdict rather of each juror.” As the trial court noted in denying defendant’s CPL 330.30 motion based on the allegedly coercive nature of the charge, the complained-of supplemental instruction “must be interpreted with the court’s entire instruction and taken as a whole.” While the majority takes the position that the objection to the lack of an admonition was preserved, it is clear that defense counsel’s comments on which the dissent relies, when read in context, relate only to the objection that the language was coercive. There was no suggestion that an admonition be given; in fact, counsel stated that the jury “should have merely been told that they can deliberate longer and that [it] is a legitimate response for 12 people to say we cannot agree based on what we saw in this courtroom.”
At the outset, it should be noted that, although defendant objected to the second supplemental charge on the ground it would be coercive on a “sole dissenting juror,” he waited until after the jury had been discharged to complain of the lack of an admonition that the jurors not abandon their conscientiously held beliefs. At that point, it was too late to include such language. Thus, defendant has failed to preserve this par*48ticular claim for appellate review (CPL 470.05 [2]; People v Narayan, 54 NY2d 106, 112 [1981]). Nor did defendant specifically object to the court’s remarks that “ [something happened” and that “[i]t was not a nonevent.” These complaints are similarly unpreserved. In any event, none of defendant’s arguments has merit.
In the face of a reported deadlock, a court may declare a mistrial if the jury has been deliberating for “an extensive period of time without agreeing upon a verdict” and only if “the court is satisfied that any such agreement is unlikely within a reasonable time” (CPL 310.60 [1] [a]). Such power, however, “must be exercised with the ‘greatest caution, under urgent circumstances, and for very plain and obvious causes’; the authority to discharge the jury is limited to those situations where, ‘taking all the circumstances into consideration, there is a manifest necessity for the act’ ” (People v Baptiste, 72 NY2d 356, 360 [1988], quoting United States v Perez, 9 Wheat [22 US] 579, 580 [1824]). Here, on the second day of deliberations, there was no “manifest necessity” for a mistrial (see People v Samper, 239 AD2d 191 [1997], lv denied 90 NY2d 910 [1997]), and defendant does not contend otherwise.
While, as Allen teaches, a court may not instruct the jury in such a way as to force individual jurors to relinquish a conscientiously held belief in order to reach a verdict, there is no precise yardstick to determine whether a charge is coercive. “[T]hose charges which stress the need for reasonableness and further consideration will be upheld, while those which stress the absolute need for a verdict at the expense of the individual juror’s judgment mandate reversal” (People v Demery, 60 AD2d 606, 606 [1977]). It is proper for a court to “encourag[e] jurors to adhere to their oaths and make one final effort to review the evidence and reach a verdict one way or the other” (People v Pagan, 45 NY2d 725, 727 [1978]).
Significantly, as noted, the trial court, at the close of the charge-in-chief, stressed that no juror should ever abandon a conscientiously held belief during deliberations, admonishing them, in particular, ‘You can’t say * * * I’m finished. I’ll go along with what anybody, says. I just got to get out of here.” Near the end of that charge, the court stated, “The point is” that the “collective verdict of the 12 voting jurors [must] be the individual verdict rather of each juror.” The court also gave these instructions, in substance, during jury selection. Thus, the record, as a whole, refutes the claim that the court failed to instruct the jury not to abandon a conscientiously held belief. Since the matter was “thoroughly covered in the court’s main *49charge, which the jury is presumed to have understood and followed” (People v Crawley, 291 AD2d 310 [2002], lv denied 98 NY2d 674 [2002]), there was no need to reinstruct the jury on the subject in the supplemental charge (id.; see People v Canty, 60 NY2d 830 [1983]).
While the majority faults the trial court for refusing to include in the supplemental instructions any suggestion that the verdict had to reflect the individual verdict of each juror, it is noted that defense counsel did not request such an instruction, nor did he object to its absence.
The supplemental instruction never “minimized the importance of careful deliberations” (People v Johnson, 280 AD2d 366 [2001], lv denied 96 NY2d 831 [2001], quoting People v Brown, 276 AD2d 266, 267 [2000], lv denied 95 NY2d 961 [2000]). The court repeatedly made reference to the law, as explicated in the main charge, governing jury deliberations, telling the jurors that their task was to decide whether defendant’s guilt had been proven beyond a reasonable doubt. Each reference to the burden of proof made it clear that the jury was free to conclude that the People had not satisfied the standard for conviction. The supplemental charge was balanced and at no point suggested that the jury reach any particular verdict.
The majority finds a coercive effect in the court’s remarks that “[something happened in this case,” that “[s]omething hit the bell” and that “[t]he tree that fell made a noise or it didn’t,” which allegedly may have misled the jury into believing that a finding that a sale occurred necessitated a finding of guilt, especially where the key issue was not whether a sale took place but, rather, the identification of defendant as the seller. This reasoning isolates the remarks from their context. Immediately after saying that “[something happened in this case,” the court went on to state, “It was proven or not. The standard was met or it was not.” Thus, the court was properly instructing the jury not only that it was to decide what happened but also whether the People had proven defendant’s guilt. The instruction never suggested that the jury find defendant guilty; nor did it divert the jury’s attention from the crucial issue of identification.
Contrary to the view of the majority, the supplemental charge did not shame the jurors into rendering a verdict. It did not single out any single juror or segment of the jurors. Nor could it have done so since none of the jurors’ notes indicated what the vote was or why they had been unable to reach a verdict; it did not suggest to the jurors that they were failing *50in their duty to decide the case. In exhorting the jurors “to do what [they] said [they] would do when we started,” the court was merely providing stern words of encouragement to 12 citizens who, according to the jury’s note, were “not able to come up with a unanimous decision.” Such an instruction does not offend Allen. Nor did the instruction contain the kind of language found coercive in other cases (see People v Faber, 199 NY 256, 259 [1910]; People v Riley, 70 NY2d 523, 532 [1987] [court told jury that it, the court, “could haye decided this case in ten minutes” or less]). And, it should be emphasized, the court never came close to saying that deliberations would continue “indefinitely” (see People v Carter, 40 NY2d 933, 934 [1976]), or that the jury would be sequestered (see People v Baxter, 232 AD2d 196 [1996], lv denied 89 NY2d 939 [1997]).
Nor can the supplemental instruction be deemed coercive merely because the jury returned a verdict five minutes after the second supplementary charge. The length of time between the disputed instruction and the jury’s verdict is not, in and of itself, a proper gauge of a jury charge’s possibly coercive effect (see United States v Hynes, 424 F2d 754, 758 [2d Cir 1970], cert denied 399 US 933 [1970]).
Finally, it should be noted, the complained-of charge did not include any exhortation that the jurors should try to convince each other of the superiority of their positions. The absence of any such instruction significantly distinguishes this charge from the one traditionally found to violate Allen. Thus, having properly instructed jurors on the point in the main charge, the failure to re-instruct the jurors that, while they should be open to the views of the other jurors, they should not abandon their conscientiously held beliefs did not render the court’s supplemental charge coercive.
Review of defendant’s other contentions reveals that they are without merit. Accordingly, the judgment of conviction should be affirmed.